JONES, J.
A board of county commissioners constructed a highway 24 feet in width, with a 14-foot paved brick road in the center. At the bottom of the embankment it inserted a 24-inch corrugated iron pipe 44 feet in length; this pipe was 13 feet below the surface level of the traveled highway and the ends thereof liO feet distant therefrom. Held: Such pipe was not a “culvert” within the meaning of Section 7563, General Code, and the board is not liable for failure to erect and maintain guard rails at a point on the highway above such pipe, or on the side of an approach thereto
Judgment affirmed.
Marshall, C. J., Matthias and Day, JJ., concur.